Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 11.9.2020. In view of this communication, claims 1-20 are now pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al(CN 206117468U) hereinafter referred to as Xu in view of Mo et al (CN110635639A) hereinafter referred to as Mo.
Regarding Claim 1, Xu discloses a two degree-of-freedom motor [Abstract], comprising: 
an inner stator (Fig 2 below, IS) having a plurality of radially extending inner stator poles; 
a plurality of inner stator windings [Para 0052] wound around the inner stator poles and operable, upon being energized, to generate a first magnetic field; 
an inner rotor (Fig 2, IR) spaced apart from, the inner rotor comprising a plurality of magnets (Fig 2, PM1)[Para 0019] and mounted for rotation about a first rotational axis (Fig 2, XX); 
an outer stator (Fig 2, OS) spaced apart from, and at least partially surrounding, the inner stator (Fig 2, IS) and the inner rotor (Fig 2, IR), the outer stator having a plurality of radially inwardly extending outer stator poles (Fig 2, OSp); 
a plurality of outer stator windings [Para 0052, 0053] wound around the outer stator poles and operable, upon being energized, to generate a second magnetic field; 
an outer rotor (Fig 2, OR) spaced apart from, and disposed between, the inner rotor (Fig 2, IR) and the outer stator (Fig 2, OS), the outer rotor having a plurality of radially outwardly extending outer rotor projections (Fig 2, ORp), the outer rotor mounted for rotation about a second rotational axis (Fig 2, YY) that is perpendicular (YY and XX are perpendicular to each other) to the first rotational axis (Fig 2, XX); and
 a shaft (Fig 2, 4-2) coupled to the inner rotor (Fig 2, IR) and the outer rotor (Fig 2, OR), the shaft selectively rotatable [Para 0037] with the inner rotor about the first rotational axis (Fig 2, XX)  and selectively rotatable with the outer rotor about the second rotational axis (Fig 2, YY).
Xu does not disclose inner stator with radially outwardly extending inner stator poles  and  inner rotor at least partially surrounding the inner stator.
Mo discloses inner stator (Mo, Fig 1 below, 4) with radially outwardly extending inner stator poles  (Mo, Fig 1, 4a) and inner rotor (Mo, Fig 1, 3) at least partially surrounding the inner stator (Mo, Fig 1, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the two degree of freedom motor of Xu with the radially outwardly extending inner stator poles and the inner rotor at least partially surrounding the inner stator as taught by Mo in order to have a structure that gives the inner rotor more mechanical strength and better magnetic intensity.

    PNG
    media_image1.png
    335
    484
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    696
    media_image2.png
    Greyscale

Regarding Claim 2, Xu in view of Mo discloses the motor of claim 1. Xu in view of Mo further discloses comprising: a plurality of shaft bearing assemblies (Xu, Fig 2 above, B), each shaft bearing assembly disposed between the outer rotor (Fig 2, OR) and the shaft (Fig 2, 4-2) to thereby allow rotation of the shaft, relative to the outer rotor, about the first rotational axis (Fig 2, XX) .(Although Fig 2 of Xu does not explicitly show plurality of shaft bearing assemblies, using multiple bearing assemblies depending upon the width of the bearing area is well known in the art and is also shown in other embodiments of Xu [Para 0067]).
Regarding Claim 5, Xu in view of Mo discloses the motor of claim 1. Xu in view of Mo further discloses each of the outer rotor projections comprises a permanent magnet [Xu, Para 0062].
Regarding Claim 6 , Xu in view of Mo discloses the motor of claim 1. Xu in view of Mo further discloses a load [Xu, Para 0066] coupled to the shaft (Xu, Fig 12,13 below, 3-4) and rotatable therewith about the first and second rotational axes (Xu, Fig 12,13, XX, YY).

    PNG
    media_image3.png
    715
    485
    media_image3.png
    Greyscale

Regarding Claim 8, Xu in view of Mo discloses the motor of claim 1. Xu in view of Mo further discloses a control in operable communication with the inner stator windings and the outer stator windings, the control configured to controllably supply current to the inner stator windings and the outer stator windings [Xu, Para 0037, Para 0038] (Xu discloses independent control of both motors).
Claims 3-4, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Mo and Du (CN 105553128 A)  hereinafter referred to as Du.
Regarding Claim 3, Xu in view of Mo discloses the motor of claim 1.  Xu in view of Mo further discloses the outer stator comprises a first predetermined number of outer stator poles; the outer rotor comprises a second predetermined number of outer rotor projections (every Xu in view of Mo design will have some predetermined number of outer stator poles and outer rotor projections) but does not explicitly disclose the first predetermined number is greater than the second predetermined number.
Du discloses (Du, Fig 2 below) the outer stator (Du, Fig 2, 1) comprises a first predetermined number of outer stator poles; the outer rotor (Du, Fig 2, 4) comprises a second predetermined number of outer rotor projections; and the first predetermined number is greater than the second predetermined number.(Fig 2 shows number of outer stator poles greater than outer rotor poles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Xu in view of Mo with their predetermined number of outer stator poles and outer rotor projections along with the first predetermined number greater than the second predetermined number as taught by Du in order to optimally package the windings on the stator as well as create uniformity in the torque created on the rotor.

    PNG
    media_image4.png
    624
    607
    media_image4.png
    Greyscale

Regarding Claim 4, Xu in view of Mo discloses the motor of claim 1.  Xu in view of Mo does not explicitly disclose each of the outer rotor projections comprises a ferrous material.
Du discloses each of the outer rotor projections comprises a ferrous material [Du, Para 0005]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Xu in view of Mo with the outer rotor projections comprising a ferrous material as taught by Du in order to induce magnetic force on the rotor.
Regarding Claim 9, Xu discloses a two degree-of-freedom motor [Abstract], comprising: 
an inner stator (Fig 2 above, IS) having a plurality of radially extending inner stator poles; 
a plurality of inner stator windings [Para 0052] wound around the inner stator poles and operable, upon being energized, to generate a first magnetic field; 
an inner rotor (Fig 2, IR) spaced apart from,  the inner stator (Fig 2, IS), the inner rotor comprising a plurality of magnets (Fig 2, PM1)[Para 0019] and mounted for rotation about a first rotational axis(Fig 2, XX); 
an outer stator (Fig 2, OS)spaced apart from, and at least partially surrounding, the inner stator (Fig 2, IS) and the inner rotor (Fig 2, IR), the outer stator having a first predetermined number of radially inwardly extending outer stator poles (Fig 2, OSp); 
a plurality of outer stator windings [Para 0052, 0053] wound around the outer stator poles and operable, upon being energized, to generate a second magnetic field; 
an outer rotor (Fig 2, OR) spaced apart from, and disposed between, the inner rotor (Fig 2, IR) and the outer stator (Fig 2, OS), the outer rotor having a second predetermined number of radially outwardly extending outer rotor projections (Fig 2, ORp), the outer rotor mounted for rotation about a second rotational axis (Fig 2, YY) that is perpendicular to the first rotational axis (Fig 2, XX) (YY and XX are perpendicular to each other); 
a shaft (Fig 2, 4-2) coupled to the inner rotor (Fig 2, IR) and the outer rotor (Fig 2, OR), the shaft selectively rotatable [Para 0037] with the inner rotor about the first rotational axis (Fig 2, XX) and selectively rotatable with the outer rotor about the second rotational axis (Fig 2, YY); and 
a control in operable communication with the inner stator windings and the outer stator windings, the control configured to controllably supply current to the inner stator windings and the outer stator windings [Para 0037, Para 0038] (Xu discloses independent control of both motors). 
Xu further discloses the outer stator comprises a first predetermined number of outer stator poles; the outer rotor comprises a second predetermined number of outer rotor projections (every Xu design will have some predetermined number of outer stator poles and outer rotor projections) but does not disclose the first predetermined number is greater than the second predetermined number.
Mo discloses inner stator (Mo, Fig 1 above, 4) with radially outwardly extending inner stator poles  (Mo, Fig 1, 4a) and inner rotor (Mo, Fig 1, 3) at least partially surrounding the inner stator (Mo, Fig 1, 4).
Du discloses (Du, Fig 2 above) the outer stator (Du, Fig 2, 1) comprises a first predetermined number of outer stator poles; the outer rotor (Du, Fig 2, 4) comprises a second predetermined number of outer rotor projections; and the first predetermined number is greater than the second predetermined number.(Fig 2 shows number of outer stator poles greater than outer rotor poles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the two degree of freedom motor of Xu  with the radially outwardly extending inner stator poles and the inner rotor at least partially surrounding the inner stator as taught by Mo in order to have a structure that gives the inner rotor more mechanical strength and  magnetic intensity and with the first predetermined number greater than the second predetermined number as taught by Du in order to optimally package the windings on the stator as well as create uniformity in the torque created on the rotor.
Regarding Claim 10, Xu in view of Mo and Du discloses the motor of claim 9. Xu in view of Mo and Du further discloses comprising: a plurality of shaft bearing assemblies (Xu, Fig 2 above, B), each shaft bearing assembly disposed between the outer rotor (Xu, Fig 2, OR) and the shaft (Xu, Fig 2, 4-2) to thereby allow rotation of the shaft, relative to the outer rotor, about the first rotational axis (Xu, Fig 2, XX) .(Although Fig 2 of Xu does not explicitly show plurality of shaft bearing assemblies, using multiple bearing assemblies depending upon the width of the bearing area is well known in the art and is also shown in other embodiments of Xu [Para 0067]).
Regarding Claim 11, Xu in view of Mo and Du discloses the motor of claim 9.  Xu in view of Mo and Du further disclose each of the outer rotor projections comprises a ferrous material [Du, Para 0005]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Xu in view of Mo and Du with the outer rotor projections comprising a ferrous material as further taught by Du in order to induce magnetic force on the rotor.
Regarding Claim 12, Xu in view of Mo and Du disclose the motor of claim 9. Xu in view of Mo and Du further disclose each of the outer rotor projections comprises a permanent magnet [Xu, Para 0062].
Regarding Claim 13 , Xu in view of Mo and Du discloses the motor of claim 9. Xu in view of Mo and Du further discloses a load [Xu, Para 0066] coupled to the shaft (Xu, Fig 12,13 above, 3-4) and rotatable therewith about the first and second rotational axes (Xu, Fig 12,13, XX, YY).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Mo and Kang et al(KR20120111120A)  hereinafter referred to as Kang.
Regarding Claim 7, Xu in view of Mo discloses the motor of claim 1. Xu in view of Mo does not explicitly disclose the load comprises a propeller.
Kang discloses the load comprises a propeller [Kang, Para 0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Xu in view of Mo with the load being a propeller as taught by Kang in order to improve the quick maneuvering of the aircraft.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Mo, Du and Kang.
Regarding Claim 14, Xu in view of Mo and Du discloses the motor of claim 13. Xu in view of Mo and Du does not explicitly disclose the load comprises a propeller.
Kang discloses the load comprises a propeller [Kang, Para 0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Xu in view of Mo and Du with the load being a propeller as taught by Kang in order to improve the quick maneuvering of the aircraft.
Claims 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov et al (US 20170313410 A1) hereinafter referred to as Ismagilov, in view of Xu , Mo and Kang.
Regarding Claim 15, Ismagilov discloses an unmanned aerial vehicle (UAV), comprising: 
an airframe (Fig 4 below, Af); 
a plurality of propellers (Fig 4, P) rotatable relative to the airframe; and 
a plurality of  motors (Fig 4, M)[Para 0005] mounted on the airframe, each motor coupled to a different one of the propellers (Fig 4, P) 
Ismagilov does not explicitly disclose a two degree of freedom motor, each
an inner stator having a plurality of radially outwardly extending inner stator poles; 
a plurality of inner stator windings wound around the inner stator poles and operable, upon being energized, to generate a first magnetic field; 
an inner rotor spaced apart from, and at least partially surrounding, the inner stator, the inner rotor comprising a plurality of magnets and mounted for rotation about a first rotational axis; 
an outer stator spaced apart from, and at least partially surrounding, the inner stator and the inner rotor, the outer stator having a plurality of radially inwardly extending outer stator poles; 
a plurality of outer stator windings wound around the outer stator poles and operable, upon being energized, to generate a second magnetic field; 
an outer rotor spaced apart from, and disposed between, the inner rotor and the outer stator, the outer rotor having a plurality of radially outwardly extending outer rotor projections, the outer rotor mounted for rotation about a second rotational axis that is perpendicular to the first rotational axis; and
 a shaft coupled to the inner rotor, the outer rotor, and one of the propellers, the shaft selectively rotatable with the inner rotor about the first rotational axis and selectively rotatable with the outer rotor about the second rotational axis.
Xu discloses a two degree of freedom motor [Xu, Abstract], each
an inner stator (Xu, Fig 2 above, IS) having a plurality of radially extending inner stator poles; 
a plurality of inner stator windings [Xu, Para 0052] wound around the inner stator poles and operable, upon being energized, to generate a first magnetic field; 
an inner rotor (Xu,Fig 2, IR) spaced apart from, the inner rotor comprising a plurality of magnets (Xu, Fig 2, PM1)[Para 0019] and mounted for rotation about a first rotational axis (Fig 2, XX); 
an outer stator (Xu, Fig 2, OS) spaced apart from, and at least partially surrounding, the inner stator (Xu, Fig 2, IS) and the inner rotor (Xu, Fig 2, IR), the outer stator having a plurality of radially inwardly extending outer stator poles (Xu, Fig 2, OSp); 
a plurality of outer stator windings [Xu, Para 0052, 0053] wound around the outer stator poles and operable, upon being energized, to generate a second magnetic field; 
an outer rotor (Xu, Fig 2, OR) spaced apart from, and disposed between, the inner rotor (Fig 2, IR) and the outer stator (Fig 2, OS), the outer rotor having a plurality of radially outwardly extending outer rotor projections (Fig 2, ORp), the outer rotor mounted for rotation about a second rotational axis (Fig 2, YY) that is perpendicular (YY and XX are perpendicular to each other) to the first rotational axis (Fig 2, XX); and
a shaft (Xu, Fig 2, 4-2) coupled to the inner rotor (Fig 2, IR) the outer rotor (Fig 2, OR), the shaft selectively rotatable [Para 0037] with the inner rotor about the first rotational axis (Fig 2, XX)  and selectively rotatable with the outer rotor about the second rotational axis (Fig 2, YY).
Mo discloses inner stator (Mo, Fig 1 above, 4) with radially outwardly extending inner stator poles  (Mo, Fig 1, 4a) and inner rotor (Mo, Fig 1, 3) at least partially surrounding the inner stator (Mo, Fig 1, 4).
Kang discloses a shaft coupled to one of the propellers [Kang, Para 0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the unmanned aerial vehicle of Ismagilov  with the two degree of freedom motor as taught by Xu for aerial maneuverability and radially outwardly extending inner stator poles and the inner rotor at least partially surrounding the inner stator as taught by Mo in order to have a structure that gives the inner rotor more mechanical strength and  magnetic intensity and shaft coupled to one of the propellers as taught by Kang in order to fly the aircraft UAV.

    PNG
    media_image5.png
    593
    528
    media_image5.png
    Greyscale

Regarding Claim 16, Ismagilov in view of Xu, Mo, Kang discloses the UAV of claim 15. Ismagilov in view of Xu, Mo, Kang further discloses a plurality of shaft bearing assemblies (Xu, Fig 2 above, B), each shaft bearing assembly disposed between the outer rotor (Xu,Fig 2, OR) and the shaft (Xu,Fig 2, 4-2) to thereby allow rotation of the shaft, relative to the outer rotor, about the first rotational axis (Xu,Fig 2, XX) .(Although Fig 2 of Xu does not explicitly show plurality of shaft bearing assemblies, using multiple bearing assemblies depending upon the width of the bearing area is well known in the art and is also shown in other embodiments of Xu [Para 0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the UAV of Ismagilov with the plurality of shaft bearing assemblies as taught by Xu in order to enable smooth rotating of shaft.
Regarding Claim 19, Ismagilov in view of Xu, Mo, Kang discloses the UAV of claim 15. Ismagilov in view of Xu, Mo, Kang further discloses each of the outer rotor projections comprises a permanent magnet [Xu, Para 0062].
Regarding Claim 20, Ismagilov in view of Xu, Mo, Kang discloses the UAV of claim 15. Ismagilov in view of Xu, Mo, Kang further discloses a control in operable communication with the inner stator windings and the outer stator windings, the control configured to controllably supply current to the inner stator windings and the outer stator windings [Xu, Para 0037, Para 0038] (Xu discloses independent control of both motors).
For claims 19 and 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the UAV of Ismagilov with the outer rotor projections comprising a permanent magnet and control of the inner and outer stator windings as taught by Xu in order to create magnetic excitation on the rotor  and control the two degree of freedom motor shaft speed and tilt independently.
Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov in view of Xu, Mo, Kang and Du.
Regarding Claim 17, Ismagilov in view of Xu, Mo, Kang discloses the UAV of claim 15.  Ismagilov in view of Xu, Mo, Kang does not disclose the outer stator comprises a first predetermined number of outer stator poles; the outer rotor comprises a second predetermined number of outer rotor projections; and the first predetermined number is greater than the second predetermined number.
Du discloses (Du, Fig 2 above) the outer stator (Du, Fig 2, 1) comprises a first predetermined number of outer stator poles; the outer rotor (Du, Fig 2, 4) comprises a second predetermined number of outer rotor projections; and the first predetermined number is greater than the second predetermined number.(Fig 2 shows number of outer stator poles greater than outer rotor poles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the UAV of Ismagilov with a first predetermined number of outer stator poles and a second predetermined number of outer rotor projections and the first predetermined number greater than the second predetermined number as taught by Xu and  Du in order to optimally package the windings on the stator as well as create uniformity in the torque created on the rotor.
Regarding Claim 18,  Ismagilov in view of Xu, Mo, Kang discloses the UAV of claim 15.  Ismagilov in view of Xu, Mo, Kang does not disclose each of the outer rotor projections comprises a ferrous material [Du, Para 0005]. 
Du discloses each of the outer rotor projections comprises a ferrous material [Du, Para 0005]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the UAV of Ismagilov with the outer rotor projections comprising a ferrous material as taught by Du in order to induce magnetic force on the rotor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832